Filed 1/10/22 P. v. Ingram CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C093280

                    Plaintiff and Respondent,                                     (Super. Ct. No. 09F04787 )

           v.

    AMBER INGRAM,

                    Defendant and Appellant.




         Defendant Amber Ingram appeals the trial court’s denial of her petition for
resentencing under Penal Code section 1170.95,1 enacted as part of Senate Bill No. 1437
(2017-2018 Reg. Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437), arguing the trial court
erred in denying her petition for relief without granting an order to show cause and
conducting an evidentiary hearing under section 1170.95, subdivision (d). The People




1   Subsequent undesignated statutory references are to the Penal Code.

                                                             1
concur that defendant is entitled to reversal and remand for further proceedings. As we
shall explain, we agree with the parties.

                                      BACKGROUND

       Given the stance of this appeal, it is not necessary to recount at length the tragic
death of defendant’s five-year-old son at the hands of her then-boyfriend resulting in
defendant’s conviction for second degree murder (§ 187) as well as her conviction for
permitting her child to suffer unjustifiable pain or injury resulting in death. (§§ 273a,
subd. (a), 12022.95.) (People v. Zamora et al. (Dec. 17, 2012, C067275, C067276)
[nonpub. opn.], [1-2, 4].) It is enough to note that defendant was tried for murder on the
theory that her son’s death was the natural and probable consequence of her boyfriend’s
abuse, which she did nothing to prevent. (Id. [p. 3].) We upheld these convictions on
appeal. (Ibid.)
       Thereafter, on January 17, 2019, defendant filed a pro per petition for resentencing
under section 1170.95, requesting the trial court vacate her second degree murder
conviction that was procured on a natural and probable consequences theory. The People
opposed this petition and briefing concerning defendant’s eligibility and the
constitutionality of Senate Bill 1437 ensued.
       On November 16, 2020, the trial court denied defendant’s petition for relief in a
written ruling, which noted that defendant had been tried and the jury instructed only on
the natural and probable consequences doctrine theory of murder. Nonetheless, the trial
court determined defendant had not established her eligibility for relief under section
1170.95 because this court’s previous opinion upholding her conviction appeared to have
done so on a theory of direct aiding and abetting. And even if that opinion had stopped
short of making that conclusion and relied only on the natural and probable consequences
doctrine, it still established that she still could be convicted on an actual aider and abettor
theory. Accordingly, the trial court reasoned, defendant could not establish that she could


                                               2
not be convicted of second degree murder even though her jury had not been presented
with an aider and abettor theory of guilt. The trial court therefore concluded defendant
had failed to state a prima facie case for relief and denied defendant’s petition.
Defendant timely appealed.

                                       DISCUSSION

       “Senate Bill 1437 ‘amend[ed] the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless indifference to
human life.’ ” (People v. Gentile (2020) 10 Cal.5th 830, 842.) The bill also “added
section 1170.95 to provide a procedure for those convicted of felony murder or murder
under the natural and probable consequences doctrine to seek relief . . . .” (Id. at p. 843.)
       Section 1170.95, subdivisions (b) and (c) create a two-step process for evaluating
a petitioner’s eligibility for relief. (People v. Lewis (2021) 11 Cal.5th 952, 960-962
(Lewis).) First, the trial court determines whether the petition is facially sufficient under
section 1170.95, subdivision (b). (Lewis at p. 960.) If the petition is facially sufficient,
then, the trial court moves on to subdivision (c), appointing counsel (if requested) and
following the briefing schedule set out in the statute. (Lewis, at p. 966.) Following the
completion of this briefing, the trial court then determines whether the petitioner has
made a prima facie showing he or she is entitled to relief. (Ibid.)
       As the Supreme Court recently explained, “[w]hile the trial court may look at the
record of conviction after the appointment of counsel to determine whether a petitioner
has made a prima facie case for section 1170.95 relief, the prima facie inquiry under
subdivision (c) is limited. Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would be entitled to relief if his


                                              3
or her factual allegations were proved. If so, the court must issue an order to show
cause.” ’ [Citation.] ‘[A] court should not reject the petitioner’s factual allegations on
credibility grounds without first conducting an evidentiary hearing.’ [Citation.]
‘However, if the record, including the court’s own documents, “contain[s] facts refuting
the allegations made in the petition,” then “the court is justified in making a credibility
determination adverse to the petitioner.” ’ [Citation.]” (Lewis, supra, 11 Cal.5th at
p. 971.)
       During the briefing in this appeal, but not discussed by the parties, the Governor
approved Senate Bill No. 775 (2021-2022 Reg. Sess.) (Senate Bill 775) (Stats. 2021, ch.
551.) In pertinent part, this legislation, which takes effect on January 1, 2022, amends
section 1170.95 to “[c]odif[y] the holdings of People v. Lewis (2021) 11 Cal.5th 952,
961-970, regarding petitioners’ right to counsel and the standard for determining the
existence of a prima facie case” and to “[r]eaffirm[] that the proper burden of proof at a
resentencing hearing under this section is proof beyond a reasonable doubt.”
(Cal. Const., art. IV, § 8; Stats. 2021, ch. 551, § 1.)
       Here, while the parties agree that reversal and remand is required, they appear to
disagree on whether the trial court issued its ruling at the section 1170.95 subdivision (c)
or subdivision (d) stage. Given the trial court’s language that defendant had failed to
state a prima facie case for relief premised upon the court’s belief that she could still be
convicted of murder on a direct aiding and abetting theory, it appears that the trial court
engaged in inappropriate factfinding at the section 1170.95, subdivision (c) stage.
(Lewis, supra, 11 Cal.5th at p. 971.) Moreover, even if we were to assume the trial court
had proceeded to the section 1170.95 subdivision (d) stage, we would still reverse and
remand for further proceedings under subdivision (d) consistent with the People’s
concession that such remand is necessary. This is especially true in light of Senate Bill
775’s reaffirmance “that the proper burden of proof at a resentencing hearing under this
section is proof beyond a reasonable doubt.” (Stats. 2021, ch. 551, § 1; see People v.

                                               4
Garcia (2018) 28 Cal.App.5th 961, 973 [because the defendant’s judgment would not be
final until after effective date of relevant Senate Bill, it was appropriate to remand for
proceedings after the effective date].) A standard that the trial court here failed to apply.
Accordingly, we will reverse and remand with directions for the trial court to issue an
order to show cause and conduct further proceedings consistent with this decision.

                                       DISPOSITION

       The trial court’s order denying defendant’s section 1170.95 petition is reversed,
and the matter is remanded with directions for the court to issue an order to show cause
and conduct further proceedings consistent with this decision.



                                                       \s\                      ,
                                                   BLEASE, Acting P. J.



       We concur:



          \s\                ,
       DUARTE, J.



           \s\               ,
       KRAUSE, J.




                                              5